—Order, Supreme Court, New York County (Leland DeGrasse, J.), entered on or about April 2, 1996, which granted plaintiff attorney’s motion for a preliminary injunction and an accounting, inter alia, enjoining respondent clients from disposing of the escrow funds released to them by the Commissioner of Finance of the City of New York pursuant to an order in a related action, and directing respondents to redeposit the funds into escrow, provide petitioner with proof of such deposit, and render an accounting of the escrow proceeds prior to January 16, 1996, the effective date of the temporary restraining order issued herein, unanimously affirmed, with costs.
The Court of Appeals has determined that petitioner has an enforceable charging lien against the proceeds of the settlement in question, provided there was just cause for his withdrawal (87 NY2d 459, rearg denied 87 NY2d 1056, revg 210 AD2d 129). That being given, the preliminary injunctive relief granted by the motion court on remand appropriately returns the parties to the status quo that existed prior to the reversed order granting summary judgment to respondents, and protects petitioner’s potential right to recover the reasonable value of his services (Matter of Cohen v Grainger, Tesoriero & Bell, 81 NY2d 655, 658). Concur—Murphy, P. J., Wallach, Kupferman, Williams and Mazzarelli, JJ.